Citation Nr: 0918300	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently rated as 
10 percent disabling.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected depression associated 
with high frequency, sensorineural bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied an increased rating for 
the Veteran's service-connected high frequency, sensorineural 
bilateral hearing loss, and granted service connection for 
depression associated with high frequency, sensorineural 
bilateral hearing loss, assigning a 10 percent evaluation 
effective from May 26, 2005.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review. 

The Board notes that in granting service connection for 
depression associated with high frequency, sensorineural 
bilateral hearing loss, the RO granted the 10 percent 
evaluation pursuant to Diagnostic Code 9499-9433.  The 
Veteran's depression associated with high frequency, 
sensorineural bilateral hearing loss was rated by analogy to 
Diagnostic Code 9433, dysthymic disorder.  The rating was to 
reflect that part of his disorder that was related to his 
service connected hearing loss. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran, at worst, has Level IV hearing bilaterally.

3.  The Veteran's depression associated with high frequency, 
sensorineural bilateral hearing loss is manifest by symptoms 
which are minimal to none, and do not amount to occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for bilateral hearing loss have not been met for the 
period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 
Diagnostic Code 6100 (2008).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for depression associated with high 
frequency, sensorineural bilateral hearing loss have not been 
met for the period of the appeal.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 
9499 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, with regard to the Veteran's bilateral hearing 
loss claim, a June 2005 letter notified the Veteran that he 
must submit evidence that his service-connected disability 
had increased in severity, and advised him of the types of 
medical and lay evidence that he may submit, including 
statements from his doctor or other individuals who are able 
to describe the manner in which his disability had become 
worse.  There was no reference, however, to the effect of the 
condition's worsening on the Veteran's employment and daily 
life, to the diagnostic criteria for establishing a higher 
rating for his service connected disability or that his 
disability rating would be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent. 

In certain circumstances, failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements may 
create prejudicial error.  Sanders v. Shinseki, 556 U.S. - 
(2009).  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, supra; 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The Federal Circuit indicated that this 
was not an exclusive list of ways that error may be shown to 
be non prejudicial.  See Sanders, 487 F.3d 881.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
Veteran's employment and daily life, the Board finds that the 
Veteran had actual knowledge of this element.  His statements 
demonstrate this awareness.  For example, at his August 2005 
VA psychological examination, the Veteran stated that he felt 
that his hearing loss interfered with his life.  He also 
discussed his occupation with that examiner, but did not 
indicate that his hearing loss interfered with his 
occupation.  Similarly, at his September 2006 VA 
psychological examination, the Veteran reported that he got 
very agitated when he couldn't hear and he was ashamed that 
he had to wear wearing hearing aids.  At that examination, he 
also stated that he was placed on long term disability at 
work, although not because of his bilateral hearing loss.  
Thus, as the Board finds the Veteran had actual knowledge of 
this requirement, any failure to provide him with adequate 
notice of this element is not prejudicial.  See Sanders, 487 
F.3d 881.

As to the elements regarding that the Veteran's disability 
rating would be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent and the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that an April 2006 statement 
of the case (SOC) provided the Veteran with the relevant 
diagnostic criteria for establishing a higher rating for his 
service-connected bilateral hearing loss, as well as the 
relevant rating criteria provisions.  In May 2006 and October 
2006, supplemental statements of the case (SSOC) were issued, 
essentially readjudicating his claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that higher rating would be assigned 
based on the pertinent diagnostic criteria.  The claimant 
discussed the pertinent criteria and submitted supporting 
evidence.  In this regard, in his October 2005 notice of 
disagreement (NOD) and his April 2006 Substantive Appeal (VA 
Form 9), the Veteran stated that he believed that his 
bilateral hearing loss was more severe than 10 percent 
disabling.  In addition, he attended two VA examinations, in 
August 2005 and September 2006 to undergo the appropriate 
testing required to evaluate his bilateral hearing loss 
pursuant to the applicable rating criteria.  The criteria 
were discussed in the statement of the case, and reasons as 
to why higher rating was not warranted under those criteria 
were identified.

Concerning the Veteran's claim for an initial disability 
rating for depression associated with high frequency, 
sensorineural bilateral hearing loss, this appeal arises from 
the Veteran's disagreement with the initial evaluation 
following the grant of service connection.  The United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Moreover, since VA's notice criteria are considered satisfied 
because the RO granted service connection, the Board also 
finds that VA does not run afoul of the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which is 
discussed above with regard to the Veteran's claim for an 
increased evaluation for bilateral hearing loss.  See also 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding, as 
to the notice requirements for downstream earlier effective 
date claims following the grant of service connection, "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements").  Neither the Veteran nor his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  See Goodwin, supra; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and identified private treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  The Veteran was also 
afforded VA examinations in August 2005 and September 2006 in 
connection with his claims.  In addition, a clarifying VA 
opinion was obtained in October 2006 for the Veteran's 
depression claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.





VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
had a numeric designation of Level "V" and the poorer ear 
had a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for his bilateral ear hearing loss under 38 C.F.R. §§ 
4.85 or 4.86, Diagnostic Code 6100.  In this regard, the 
Veteran was afforded a VA examination in August 2005.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
60
55
65
LEFT
30
55
60
65
65

The Veteran's average pure tone threshold was 59 decibels in 
his right ear and 61 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 86 percent in the left ear.  The 
results of the August 2005 VA examination correspond to Level 
IV hearing for the right ear and Level III hearing for the 
left ear in Table VI.  38 C.F.R. § 4.85(d).  When those 
values are applied to Table VII, a 10 percent rating is 
assigned.  38 C.F.R. § 4.85. 

The Veteran was afforded an additional VA examination in 
September 2006.  On the authorized audiological evaluation 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
60
55
60
LEFT
35
55
60
60
70

The Veteran's average pure tone threshold was 59 decibels in 
his right ear and 61 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 96 percent in the left ear.  The 
results of the September 2006 VA examination correspond to 
Level II hearing for the right ear and Level II hearing for 
the left ear.  38 C.F.R. § 4.85(d).  When those values are 
applied to Table VII, a non-compensable rating is assigned.  
38 C.F.R. § 4.85.  

However, because of the inconsistency in the Veteran's speech 
discrimination test scores on the August 2005 and September 
2006 VA examinations, the Board has also evaluated the 
Veteran's bilateral hearing loss pursuant to Table VIa, 
numeric designation of hearing impairment based only on 
puretone threshold average.  38 C.F.R. § 4.85(c).  The 
results of both the August 2005 and September 2006 VA 
examinations correspond to Level IV hearing for both the 
right and left ear pursuant to Table VIa.  38 C.F.R. 
§ 4.85(d).  When those values are applied to Table VII, a 10 
percent rating is assigned.  38 C.F.R. § 4.85.

The Board has also considered whether an increased evaluation 
for bilateral hearing loss is warranted under 38 C.F.R. § 
4.86.  At the time of both the August 2005 and September 2006 
VA examinations, the Veteran's disability did not meet the 
requirements for an evaluation in excess of 10 percent 
pursuant to 38 C.F.R. § 4.86.  In this regard, although the 
Veteran had puretone threshold findings at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) to be 
55 decibels or more, as was noted above, Table VIa provides 
for Level IV hearing for both the right and left ears.  Thus, 
a 10 percent evaluation is also derived from Table VII 
pursuant to the criteria listed in 38 C.F.R. § 4.86.

Thus, it is apparent that the currently assigned 10 percent 
disability evaluation for the Veteran's bilateral hearing 
loss is accurate and appropriately reflects his hearing loss 
under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although 
the Veteran contends that his bilateral hearing loss is more 
severe, and therefore warrants a higher evaluation, the 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria 
from which the Board cannot deviate.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Nonetheless, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing disability 
was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  In this case, the Board finds that the August 
2005 VA examiner reviewed the Veteran's claims file, which 
noted the Veteran's complaints regarding his bilateral 
hearing loss.  In addition, the August 2005 VA examiner noted 
that the Veteran had new binaural digital hearing ITE hearing 
aids ordered, and that the Veteran was an experienced hearing 
aid user.  The August 2005 VA examiner continued that the 
Veteran's test results were consistent with a recent 
audiogram, and that the Veteran had mildly impaired speech 
recognition bilaterally.  At the September 2006 VA 
examination, the examiner also reviewed the Veteran's claims 
file and noted his chief complaints and pertinent service 
history.  The examiner noted that the Veteran had been seen 
in the audio clinic previously, and that his initial speech 
testing presented at maximum comfort level.  She also noted 
that the Veteran's results were in good agreement with his 
previous audiometric testing at the August 2005 VA 
examination.  More importantly, however, the Veteran has not 
reported to VA that there was a deficiency in either the 
August 2005 or the September 2006 VA examinations.  Although 
the Veteran is claiming that he is entitled to a higher 
evaluation, he has not claimed that either examination was 
defective.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that the current 10 percent evaluation 
is appropriate and that there is no basis for awarding a 
higher evaluation for bilateral hearing loss.  38 C.F.R. §§ 
4.85 and 4.86, Diagnostic Code 6100.

Thus, the criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected bilateral hearing 
loss are not met.  In essence, the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
bilateral hearing loss for any portion of the appeal period.  
Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to the Veteran's claim.

II.  Depression associated with high frequency, sensorineural 
bilateral hearing loss.

In this case, a brief factual background of the Veteran's 
depression associated with high frequency, sensorineural 
bilateral hearing loss claim will be helpful before 
evaluating the claim on the merits.  In this regard, in his 
May 2005 claim, the 


Veteran claimed entitlement to service connection for 
depression as secondary to his bilateral hearing loss, 
pursuant to 38 C.F.R. § 3.310.  It is important to note 
however, that the Veteran has a history of traumatic brain 
injury (TBI) from a motor vehicle accident in 2000.  He was 
also assaulted in June 2004, and was found to have a left 
subdural hematoma and basal skull fracture.  Although the 
Veteran's condition gradually improved subsequent to his 
assault, he suffered from changes in mood, persistent 
disorientation and agitated behaviors.  Thus, the critical 
issue in this case is determining to what degree the 
Veteran's psychiatric symptoms are due to his TBI, and to 
what degree they are aggravated by his service-connected 
bilateral hearing loss.

The September 2005 rating decision granted service-connection 
for depression associated with high frequency, sensorineural 
bilateral hearing loss, and assigned a 10 percent evaluation 
effective from May 2005.  In the rating decision, the RO 
stated that based on the evidence, the closest approximation 
of the Veteran's current depression ascribed to be aggravated 
by his service-connected hearing loss was 10 percent.  The 
rating decision explained that the medical evidence more 
closely approximated a 10 percent disability level, and the 
VA examiner was unable to ascertain pre-aggravation level 
without resorting to speculation.  Since the pre-aggravation 
level was determined to be zero percent, no deduction was 
necessary, which provided the Veteran with the greatest 
benefit as required by VA law.  

Thus, the Veteran was assigned an initial 10 percent 
evaluation for his service-connected depression associated 
with high frequency, sensorineural bilateral hearing loss, in 
accordance with the degree that his symptoms have been 
permanently aggravated by his service-connected bilateral 
hearing loss, pursuant to Diagnostic Code 9499-9433.  As was 
noted in the introduction, the Veteran's disability has been 
rated by analogy to dysthymic disorder.  However, pursuant to 
38 C.F.R. § 4.130, all psychiatric disabilities are evaluated 
under the same rating criteria.  The Veteran is seeking a 
higher initial evaluation. 



The General Rating Criteria for psychiatric disorders is as 
follows:

A 10 percent evaluation is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a disability evaluation in excess 
of 10 percent for his service-connected depression associated 
with high frequency, sensorineural bilateral hearing loss.  
In this regard, the Veteran's service-connected bilateral 
hearing loss has not been shown to aggravate his depression 
associated with high frequency, sensorineural bilateral 
hearing loss beyond the level of the currently assigned 10 
percent evaluation, such that occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks has resulted.

In this case, the Veteran was assigned GAF score of 40.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score ranging from 31 to 40 reflects 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The Board finds that in this case, the clinical evidence more 
closely assesses the Veteran's occupational and social 
impairment, as permanently aggravated by his service-
connected bilateral hearing loss, as 10 percent disabling.  
In this regard, the Veteran underwent two VA examinations to 
evaluate the severity of his depression.

At the August 2005 VA examination, the examiner noted the 
Veteran's history of TBI and stated that he may have 
personality changes due to this, as he was now more 
argumentative and agitated easily.  The examiner noted that 
the Veteran was on medication for his psychiatric symptoms, 
and that he saw a psychiatrist one a month and a psychologist 
once every two weeks for treatment.  The Veteran's general 
appearance was clean and he was casually dressed.  However, 
his speech was loud and he was hostile, irritable and 
aggressive toward the examiner.  His affect was 
inappropriate, and his mood was agitated.  He was easily 
distracted, but was oriented to person, time and place.  His 
thought process involved rambling, racing, looseness of 
associations and flight of ideas.  His thought content 
involved preoccupation with two topics, ruminations and 
paranoid ideations.  The examiner noted that the Veteran had 
persecutory and paranoid delusions.  His judgment was 
severely impaired and his intelligence was below average.  
The Veteran did not understand that he had a problem.  The 
examiner noted that sleep impairment was moderate and that 
his condition interfered with his activities of daily living.  
The examiner also stated that the Veteran had inappropriate 
behavior, in that he presented numerous paranoid problems, 
blaming his wife for his lack of success due to her illness.  
He also complained about the Mayo clinic and how they had 
mistreated him.  The Veteran repeatedly talked about how he 
was victimized by everyone.  The examiner also stated that 
the Veteran had poor impulse control.  Nonetheless, he did 
not have any episodes of violence, panic attacks or 
obsessive/ritualistic behaviors.  The Veteran had occasional 
suicidal thoughts but no homicidal thoughts.  He was able to 
maintain minimum personal hygiene.  His immediate memory was 
mildly impaired.  The Veteran remained employed fulltime as a 
computer specialist; however he experienced problems with 
decreased concentration, difficulty following instructions, 
inappropriate behavior, poor social interaction and memory 
loss.

The examiner diagnosed the Veteran with personality change 
due to TBI, including paranoia and aggression, as well as 
depressive disorder, not otherwise specified.  The examiner 
stated that he had possible personality disorder, but it was 
likely that his personality problems were due to his TBI.  
The examiner assigned a GAF score of 40.  The Veteran's wife 
confirmed to the examiner that the Veteran had always been 
paranoid and distrusting with ideas of persecution, but since 
his TBI, he had been much worse.  The examiner concluded that 
TBI was likely the cause of most of the Veteran's problems, 
but that hearing loss also increased his paranoid and 
depressive symptoms.  Accordingly, the examiner opined that 
it was at least as likely as not that the Veteran's hearing 
loss aggravated his depression.  She stated that the 
Veteran's hearing loss pre-dated his TBI, and that he would 
likely have depression without his hearing loss.  However, 
his hearing loss did make life somewhat more difficult and 
increased his paranoia.  In a September 2005 follow up, the 
examiner stated that 15 percent of the Veteran's current GAF 
was attributed to depression due to service-connected hearing 
loss, but that she was unable to determine the pre-
aggravation level without resorting to speculation.  Based on 
this evidence, the RO granted service connection for 
depression associated with high frequency, sensorineural 
bilateral hearing loss and assigned an initial 10 percent 
evaluation.

Subsequently, the Veteran was afforded another VA examination 
in September 2006.  At that examination, the examiner again 
noted that the Veteran took medication for his psychiatric 
symptoms and that he continued to see a psychiatrist and a 
psychologist regularly.  The Veteran reported feeling 
depressed all the time, having low energy, poor sleep, poor 
concentration, suicidal thoughts, irritability, poor 
frustration, poor appetite, feelings of hopelessness and loss 
of pleasure in activities.  The Veteran remained clean and 
casually dressed.  He had loud pressured speech, and his 
attitude toward the examiner was cooperative, but hostile, 
irritable and aggressive.  His mood was agitated and 
dysphoric.  He continued to suffer from paranoid delusions, 
but did not understand that he had a problem.  The Veteran 
also continued to have sleep disturbances and problems with 
inappropriate behavior.  There was no evidence of any 
obsessive or ritualistic behavior, panic attacks, homicidal 
or suicidal thoughts.  The Veteran's impulse control was poor 
and had some difficulties with maintaining minimum personal 
hygiene.  His activities of daily living were moderately 
impaired, as was his memory.  The Veteran stated that was no 
longer employed, but he was still considered an employee and 
was on long term disability.  The examiner stated that his 
TBI resulted in problems controlling his temper and he had 
some difficulties with memory as well.  The examiner 
diagnosed cognitive disorder, not otherwise specified due to 
TBI and dysthymic disorder.  She noted that his personality 
changed due to his TBI.  

The VA examiner concluded that the Veteran had significant 
issues due to his TBI, noting that he had anger management 
problems, could not remember when he learned new things, got 
obsessed with issues like bugs, and ruminated about 
conversations.  The examiner continued that these issues 
appeared to be the result of his TBI - causing cognitive and 
personality changes.  The examiner stated that the Veteran 
did appear to be experiencing increased depression, and he 
got very agitated when he could not hear what others were 
saying, and his impulse control problems due to TBI resulted 
in an over reaction to not hearing others accurately.  She 
continued that the Veteran felt ashamed that he had hearing 
loss and blamed many problems on the fact that he had to wear 
hearing aids and could not hear clearly.  She stated that his 
depression increased his paranoid thinking and agitation.  
The Veteran's wife stated that he was more irritable and 
agitated then he was a year ago.  The examiner once again 
concluded that it was likely that the Veteran's hearing loss 
continued to cause an agitation to his depression, and that 
additionally, he lost his job and being home all day 
increased his depression because he was lonely and isolated. 

In an October 2006 follow up to this examination, a different 
VA examiner was asked to clarify to what degree the Veteran's 
present depressive symptomatology related to his service-
connected hearing loss, and conversely, to what degree it was 
related to his TBI.  The examiner reviewed the August 2005 
and September 2006 VA examination reports.  In summary, he 
stated that the Veteran had TBI resulting in personality 
changes, including paranoia and aggression.  The symptoms 
related to TBI had consistently been considered to be the 
prime symptoms that presently impacted the Veteran's 
functional abilities.  Besides the paranoia and aggression, 
the Veteran also had cognitive disorders associated with the 
TBI, as well as difficulties controlling his temper and with 
memory. 

The examiner continued that the Veteran had some depressive 
symptomatology, which was rated as 10 percent disabling.  He 
stated that the Veteran's TBI was a significant intervening, 
interceding event that occurred after the service-connected 
hearing loss was diagnosed.  While the hearing loss may have 
played some role in the onset and continuation of the 
Veteran's depressive symptoms, it was clear throughout the 
reports that presently, his symptoms related to the TBI were 
more aggravating to his depression symptoms than his high 
frequency, sensorineural bilateral hearing loss.  
Specifically, the Veteran's wife pointed out that the Veteran 
was more irritable and agitated after his brain injuries.  He 
had difficulty with concentration and short term memory.  
This all gave the Veteran significantly less compensatory 
abilities to make up for his hearing loss. 

Thus, the examiner stated that with a reasonable degree of 
medical certainty that with regard to the Veteran's 
depressive symptoms, the interceding, intervening event of 
TBI was more likely than not to be the prime aggravator of 
the Veteran's depressive symptomatology.  He concluded that 
any role of the service connected hearing loss in regard to 
the worsening of the Veteran's depressive symptomatology was 
minimal to none for the reasons noted above. 

Thus, in evaluating all of the evidence of record, the Board 
finds that the Veteran is not entitled to a disability 
evaluation in excess of 10 percent due to permanent 
aggravation of his depression by his service- connected 
bilateral hearing.  As discussed above, the clinical evidence 
indicates that the Veteran's depression is primarily due to a 
nonservice-connected disability, primarily his TBI.  
Specifically, as was noted above, the October 2006 VA 
examiner stated with a reasonable degree of medical certainty 
that the Veteran's TBI was more likely than not the prime 
aggravator of the Veteran's depressive symptomatology, and 
any role of his service-connected hearing loss in regard to 
the worsening of his depressive symptomatology was minimal to 
none.

Socially, the Veteran has been married to his wife for many 
years.  The Veteran did not say that his service-connected 
bilateral hearing loss affected this relationship.  
Industrially, although the Veteran was placed on long term 
disability, this appears to be due to his TBI, and not to his 
service-connected bilateral hearing loss.  In other words, 
the Veteran's permanent aggravation of his depression due to 
his service-connected bilateral hearing loss does not result 
in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Although the Board 
does observe the Veteran's contentions in his October 2005 
notice of disagreement (NOD) and April 2006 Substantive 
Appeal (VA Form 9) that his depression was worse than the 
currently assigned 10 percent rating because it required 
medication for control, the Board notes that the rating 
criteria provides for a 10 percent evaluation when symptoms 
are controlled by continuous medication, while the criteria 
for a 30 percent evaluation requires more severe symptoms.  
In this case, those additional symptoms have been related to 
nonservice-connected disorders by the competent medical 
evidence of record.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Fenderson, supra; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds 
that the currently assigned 10 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation at any point during the appeal period. 38 C.F.R. 
§§ 4.125 and 4.130, Diagnostic Code 9440.

Thus, the criteria for a disability evaluation in excess of 
10 percent for the Veteran's depression associated with high 
frequency, sensorineural bilateral hearing loss have not been 
met, the appeal is denied.  In essence, the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for depression associated with high frequency, sensorineural 
bilateral hearing loss.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  As such, entitlement to an 
initial evaluation for depression associated with high 
frequency, sensorineural bilateral hearing loss must be 
denied.

III.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
bilateral hearing loss or depression are so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected bilateral hearing loss or depression associated 
with high frequency, sensorineural bilateral hearing loss has 
caused frequent periods of hospitalization or marked 
interference with his employment.  In this regard, the 
evidence reflects that the Veteran was hospitalized and was 
in a coma for 30 days, but this was due to his being 
assaulted and not any of his service-connected disabilities.  
In addition, although the Veteran is on long term disability 
from his employment, the September 2006 VA examiner noted 
that this was due to the effects of his TBI, to include 
difficulty controlling his temper and memory problems.  Thus, 
the evidence of record did not indicate, nor did the Veteran 
contend, that he had marked interference with employment due 
solely to his service- connected disabilities.  More 
importantly however, the Board finds that the rating criteria 
to evaluate bilateral hearing loss and depression reasonably 
describe the claimant's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently rated as 10 
percent disabling, is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected depression associated with 
high frequency, sensorineural bilateral hearing loss is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


